Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over
Borke et al (US 6,936,655).
Borke et al were discussed in the previous office actions.
Borke et al teach a bimodal semi-crystalline high density polyethylene having a density of 0.949 g/cm3 in example 1.
The instant invention further recites “a semi-crystalline high density polyethylene having a crystallinity of 76 + 1 wt.% over Borke et al.
Borke et al further teach a semi-crystalline high density polyethylene having a density of 0.940-0.960 g/cm3 in claim 1 and thus choosing the semi-crystalline high density polyethylene having a density of 0.960 g/cm3 would be obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
Based on the equation taught in the instant [0077] of the published US 2020/0055997 A1, a density of 0.960 g/cm3 taught by Borke et al would yield a crystallinity of 75.43 wt.% when a density of an amorphous fraction is 0.855 g/cm3 as taught in the [0077] and 76.39 wt.% when a density of an amorphous fraction is 0.850 g/cm3 since a quick Google search shows that a density of amorphous polyethylene is also known as 0.850 g/cm3 (applicant Google “density of amorphous polyethylene).   
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the semi-crystalline high density polyethylene having a density of 0.960 g/cm3 in the example 1 of Borke et al since Borke et al further teach a semi-crystalline high density polyethylene having a density of 0.940-0.960 g/cm3 in claim 1 absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Applicant asserts unexpected result based on the instant table 2, but the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Applicant’s comparison (i.e. CE1) is based on use of ethylene/ethyl acrylate copolymer (CCR1 taught in [0081] of the published US 2020/0055997 A1), not the semi-crystalline high density polyethylene taught by Borke et al, and thus the assertion would lack probative value.

Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2005/0049335 A1).
Lee et al were discussed in the previous office actions.
The instant invention further recites “a semi-crystalline high density polyethylene having a crystallinity of 76 + 1 wt.% over example 1 (HDPE with a density of 0.943 g/cm3) and example 2 (HDPE with a density of 0.946 g/cm3) of Lee et al.
Lee et al further teach semi-crystalline high density polyethylene having a density of 0.950-0.960 g/cm3 in claim 8 and thus choosing the semi-crystalline high density polyethylene having a density of 0.960 g/cm3 would be obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
3 taught by Lee et al would yield a crystallinity of 75.43 wt.% when a density of an amorphous fraction is 0.855 g/cm3 as taught in the [0077] and 76.39 wt.% when a density of an amorphous fraction is 0.850 g/cm3 since a quick Google search shows that a density of amorphous polyethylene is also known as 0.850 g/cm3 (applicant Google “density of amorphous polyethylene).   
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the semi-crystalline high density polyethylene having a density of 0.960 g/cm3 in the example 1 or 2 of Lee et al since Lee et al further teach a semi-crystalline high density polyethylene having a density of 0.960 g/cm3 in claim 8 absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Applicant asserts unexpected result based on the instant table 2, but the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Applicant’s comparison (i.e. CE1) is based on use of ethylene/ethyl acrylate copolymer (CCR1 taught in [0081] of the published US 2020/0055997 A1), not the semi-.

Claims 1, 3 and 5-12 are rejected under35 U.S.C. 103 as being unpatentable over Mahabir (US 5,430,091).
	Note that the instantly recited transitional term “comprising” in line 1 of claim 1 is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).  Thus, the recited preamble (i.e. an additive masterbatch composition) of claim 1 would have little probative value and a mixture of a composition comprising a semi-crystalline high density polyethylene having a crystallinity of 76 + 1 wt.%, a mixture of flame retardants and a (hydrolysable silyl group)-functional polyolefin prepolymer taught by Mahabir would make claim 1 as well as claim 8 obvious as long as a composition comprises at least 10 wt.% of the semi-crystalline high density polyethylene having a crystallinity of 76 + 1 wt.% and at least 45 wt.% of the mixture of flame retardants.
Examples p, q and s of table E of Mahabir teach a mixture of DEC PLUS 25
(i.e. halogen flame retardant or flame retardant synergist), DBDPO (halogen flame retardant or flame retardant synergist) and Sb2O3 (mineral flame retardant) (see col. 4).  Claims 13 and 14 further teach a method of coating an electrical conductor and the coated electrical conductor, respectively.
The instant invention further recites “a semi-crystalline high density polyethylene having a crystallinity of 76 + 1 wt.% over Examples j, k, p, q and s of Mahabir.
3 (0.930-0.960 g/cm3) in claim 1 and HD 6908 in examples l, m, n and o of the table E and examples of table D (HD-9856B). The HD- 9856B has a density of 0.956 g/cm3 (See col. 4, line 53-54).  
Based on the equation taught in the instant [0077] of the published US 2020/0055997 A1, a density of 0.960 g/cm3  taught by Mahabir would yield a crystallinity of 75.43 wt.% when a density of an amorphous fraction is 0.855 g/cm3 as taught in the [0077] and 76.39 wt.% when a density of an amorphous fraction is 0.850 g/cm3 since a quick Google search shows that a density of amorphous polyethylene is also known as 0.850 g/cm3 (applicant Google “density of amorphous polyethylene).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
Thus, utilization of the semi-crystalline high density polyethylene having a crystallinity of 76 + 1 wt.% which would have a density of 0.960 g/cm3 taught by Mahabir in Examples p, q and s of table E would be obvious. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123. 
 the TR060).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a semi-crystalline high density polyethylene having a density of 960 mg/m3 (0.960 g/cm3) in the Examples j, k, p, q and s of table E of Mahabir since Mahabir teaches such modifications as discussed above absent showing otherwise.
As to the recited monomodal distribution of claim 2, the HD- 9856B having the density of 0.956 g/cm3 or the density of 0.960 g/cm3 would be expected to have the monomodal distribution inherently in view of the high density.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the HD- 9856B taught by Mahabir.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Furthermore, a court held that very limited choice (i.e. monomodal distribution or bimodal distribution) is anticipation and thus the recited monomodal distribution would be at least obvious.   See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Applicant asserts unexpected result based on the instant table 2, but the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Applicant’s comparison (i.e. CE1) is based on use of ethylene/ethyl acrylate copolymer (CCR1 taught in [0081] of the published US 2020/0055997 A1), not the semi-crystalline high density polyethylene taught by Mahabir, and thus the assertion would lack probative value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 7, 2021                                                  /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762